                      UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            Civil No.: 1:21-cv-628


HARFORD MUTUAL INSURANCE             )
GROUP, INC.,                         )
                                     )
                Plaintiff,           )
                                     )                  COMPLAINT FOR
v.                                   )              DECLARATORY JUDGMENT
                                     )
PRESIDIA GENERAL CONTRACTING         )
INC. and HDI GLOBAL SPECIALTY SE     )
                                     )
                Defendants.          )
____________________________________ )


       Plaintiff, Harford Mutual Insurance Group, Inc. (hereinafter “HMIC”), by and

through the undersigned counsel, for its Complaint for Declaratory Judgment against

Defendants Presidia General Contracting Inc. (hereinafter “Presidia”) and HDI Global

Specialty SE (hereinafter “HDI”), alleges and says as follows:

                                    THE PARTIES

       1.     HMIC is a corporation organized and existing under the laws of the State of

Maryland which maintains its principal place of business in the State of Maryland. At all

times relevant hereto, HMIC was authorized to conduct business in the insurance industry

in the State of North Carolina.

       2.     Upon information and belief, Defendant Presidia is a corporation organized

and existing under the laws of the State of North Carolina which maintains its principal

place of business located at 2517 Fairview Street, Greensboro, North Carolina 27405-4919.




      Case 1:21-cv-00628-LCB-LPA Document 1 Filed 08/10/21 Page 1 of 10
        3.     Upon information and belief, Defendant HDI is a corporation organized

under the laws of the State of Illinois, with its principal place of business in Chicago,

Illinois.

                             JURISDICTION AND VENUE

        4.     This is a declaratory judgment action with jurisdiction based upon 28 U.S.C.

§ 2201 and diversity of citizenship under 28 U.S.C. § 1332. The matter in controversy

exceeds the sum of $75,000.00 exclusive of interest and costs and is between citizens of

different states.

        5.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b) by virtue

of the fact that a substantial part of the events giving rise to the claims took place in this

District.

        6.     This Court has the power to grant the relief sought in this action pursuant to,

inter alia, 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57.

                    THE UNDERLYING ACCIDENT & LAWSUIT

        7.     On or about June 27, 2019, Mr. Bowman was injured while working on

construction of an apartment complex over which Presidia was acting as the general

contractor when temporary guardrails allegedly failed causing him to fall (hereinafter

sometimes referred to as the “Accident”).

        8.     Presidia subcontracted its framing work to HMIC’s insured, Tooth & Nail

Development, Inc. (hereinafter “Tooth & Nail”).




                                              2

       Case 1:21-cv-00628-LCB-LPA Document 1 Filed 08/10/21 Page 2 of 10
      9.     Tooth & Nail subcontracted framing work to Raymer Construction, LLC

(hereinafter “Raymer”).

      10.    Tooth & Nail performed no work on the construction site in question.

      11.    Tooth & Nail did not erect the temporary guardrails at issue in Mr. Bowman’s

Accident.

      12.    Raymer installed the temporary guardrail work that is alleged to have failed

and caused Mr. Bowman’s injuries.

      13.    Tooth & Nail was not responsible for the inspection of Raymer’s work.

      14.    All supervision and oversite of the worksite was performed by Presidia.

      15.    Presidia was aware that Tooth & Nail would be subcontracting all of its work

to Raymer.

      16.    On or about May 18, 2020, Mr. Bowman commenced a civil lawsuit entitled

“James A. Bowman, Jr., Plaintiff vs. Presidia General Contracting, Inc., Tooth and Nail

Development, Inc., and Raymer Construction LLC”, case number 20 CVS 814, was filed

in the General Court of Justice, Superior Court Division, for Davidson County, North

Carolina (hereinafter referred to as the “Underlying Lawsuit”).

      17.    A copy of the Underlying Lawsuit is attached as Exhibit A.

      18.    The Underlying Lawsuit arises from the accident and the injuries Mr.

Bowman alleges he sustained in the Accident.




                                            3

      Case 1:21-cv-00628-LCB-LPA Document 1 Filed 08/10/21 Page 3 of 10
                         THE CONSTRUCTION AGREEMENT

       19.      In the Complaint filed in the Underlying Lawsuit, Mr. Bowman alleges that

Presidia contracted with Tooth & Nail to perform construction services under a

Construction Subcontract Agreement “Presidia Subcontract” (hereinafter referred to as the

“Construction Subcontract Agreement”).

       20.      A true and accurate copy of the Construction Subcontract Agreement is

attached hereto as Exhibit B.

       21.      Under Section 7.1 of the Construction Subcontract Agreement, Tooth & Nail

agreed to indemnify, defend and hold Presidia harmless for liability claims arising from

Tooth & Nail’s performance of services for Presidia.

       22.      However, Tooth & Nail’s agreement to defend, indemnify, and hold Presidia

harmless is expressly limited under Section 7.1(3) as follows:

             It is expressly acknowledged and agreed that each of the foregoing
             indemnities is independent, and that both shall be given effect.
             However, Subcontractor shall not be obligated under this Subcontract
             Agreement to indemnify Contractor with respect to the joint
             negligence, sole negligence or willful misconduct of Contractor, his
             agents, employees, servants or subcontractors who are directly
             responsible to Contractor, excluding Subcontractor.

       23.      The Construction Subcontract Agreement contains a choice of law provision

under which the parties agreed that the construction and enforcement of the Construction

Subcontract Agreement is to be governed by the laws of the jurisdiction where the Work

Site is located, which is the State of North Carolina.




                                              4

      Case 1:21-cv-00628-LCB-LPA Document 1 Filed 08/10/21 Page 4 of 10
       24.    Under North Carolina law, specifically N.C. Gen. Stat. § 22B-1, any

agreement contained in or affecting a “construction agreement” purporting to require a

promisor to indemnify or hold harmless the promisee, the promisee’s independent

contractors, agents, employees, or indemnitees against liability for damages “arising out of

bodily injury to persons or damage to property proximately caused by or resulting from the

negligence, in whole or in part, of the promise, its independent contractors, agents,

employees, or indemnitees, is against public policy, void and unenforceable.”

       25.    Under N.C. Gen. Stat. § 22B-1, a “construction agreement” is defined as a

“any promise or agreement in, or in connection with, a contract or agreement relative to

the design, planning, construction, alteration, repair, or maintenance of a building,

structure, highway, road, appurtenance, or appliance, including moving, demolition, and

excavating connected therewith.”

         TOOTH & NAIL DISMISSED FROM UNDERLYING LAWSUIT

       26.    Mr. Bowman’s allegations of negligence as against Presidia are based

exclusively on the joint negligence, sole negligence or willful misconduct of Presidia.

       27.    The Underlying Lawsuit contained no allegations against Tooth & Nail for

which Presidia could be held responsible, absent a finding of joint negligence, sole

negligence or willful misconduct of Presidia.

       28.    Mr. Bowman’s claim against Tooth & Nail was resolved through settlement

on or about June 24, 2021.




                                             5

      Case 1:21-cv-00628-LCB-LPA Document 1 Filed 08/10/21 Page 5 of 10
       29.    As a result of the settlement, Tooth & Nail has been dismissed from the

Underlying Lawsuit with prejudice (see attached Exhibit C).

       30.    The settlement of the Underlying Lawsuit contained no admission of liability

on the part of Tooth & Nail and liability was specifically denied by Tooth & Nail. The

settlement agreement provides that it is not an admission of liability to Mr. Bowman.

                                  HMIC’S COVERAGE

       31.    This declaratory judgment action pertains to an actual controversy over

potential insurance coverage under insurance policy no. 9178814, which HMIC issued to

Tooth & Nail Development, Inc., as the named insured for a period of coverage in effect

between November 22, 2018 and November 22, 2019 (hereinafter referred to as the

“Policy”).

       32.    A certified true and accurate copy of the Policy is attached hereto as Exhibit

D.

       33.    Upon information and belief, the Policy was delivered to Tooth & Nail within

the State of North Carolina. Accordingly, the substantive law of the State of North Carolina

applies to the interpretation of the Policy.

       34.    Presidia has sought coverage under the “Insured Contract” section contained

within the Policy.

       35.    HMIC has agreed to provide coverage under the Insured Contract for a

defense of the Underlying Lawsuit on behalf of Presidia while reserving its right to

disclaim coverage.



                                               6

      Case 1:21-cv-00628-LCB-LPA Document 1 Filed 08/10/21 Page 6 of 10
       36.      Pursuant to the insuring agreement contained in The Amendment of Insured

Contract Definition, “insured contract” is defined as follows:

             The definition of “insured contract” in the Definitions section is
             replaced by the following:

             “Insured contract means:”

                                         [* * * *]

             f. That part of any other contract or agreement pertaining to your
             business (including an indemnification of a municipality in
             connection with work performed for a municipality) under which you
             assume the tort liability of another party to pay for "bodily injury" or
             "property damage" to a third person or organization, provided the
             "bodily injury" or "property damage" is caused, in whole or in part,
             by you or by those acting on your behalf. However, such part of a
             contract or agreement shall only be considered an "insured contract"
             to the extent your assumption of the tort liability is permitted by law.
             Tort liability means a liability that would be imposed by law in the
             absence of any contract or agreement.

             Paragraph f. does not include that part of any contract or agreement:

             (1) That indemnifies a railroad for "bodily injury" or "property
             damage" arising out of construction or demolition operations, within
             50 feet of any railroad property and affecting any railroad bridge or
             trestle, tracks, road-beds, tunnel, underpass or crossing;

             (2) That indemnifies an architect, engineer or surveyor for injury or
             damage arising out of:

                (a) Preparing, approving, or failing to prepare or approve, maps,
                shop drawings, opinions, reports, surveys, field orders, change
                orders or drawings and specifications; or

                (b) Giving directions or instructions, or failing to give them, if that
                is the primary cause of the injury or damage; or

             (3) Under which the insured, if an architect, engineer or surveyor,
             assumes liability for an injury or damage arising out of the insured's

                                                 7

      Case 1:21-cv-00628-LCB-LPA Document 1 Filed 08/10/21 Page 7 of 10
             rendering or failure to render professional services, including those
             listed in (2) above and supervisory, inspection, architectural or
             engineering activities.

       37.     Coverage is not available to Presidia under the foregoing insuring agreement

of the Insured Contract because in order to qualify as an insured contract under the HMIC

Policy, the Presidia Contract must require Tooth & Nail to “assume the tort liability” of

Presidia and require Tooth & Nail to pay for damage caused, “in whole or in part” by Tooth

& Nail.

       38.     N.C. Gen. Stat. § 22B-1 prohibits any indemnity by Tooth & Nail for

damages proximately caused by or resulting from the negligence, in whole or in part, of

Presidia.

       39.     Tooth & Nail has been dismissed with prejudice from the Underlying

Lawsuit and cannot, as a matter of law be held responsible in tort for damages alleged in

the Underlying Lawsuit.

       40.     The Construction Subcontract Agreement is void, unenforceable and against

public policy and, therefore, does not qualify as an insured contract.

                        CLAIM FOR DECLARATORY RELIEF

       41.     HMIC respectfully requests the Court to judicially declare that it does not

afford any coverage under the Policy to Presidia in connection with the Underlying Lawsuit

or any claims arising from the alleged accident of June 27, 2019.




                                              8

      Case 1:21-cv-00628-LCB-LPA Document 1 Filed 08/10/21 Page 8 of 10
       42.    More specifically, HMIC seeks a declaration from the Court that the

Construction Subcontract Agreement is not an “insured contract” under the Insured

Contract section.

       43.    HMIC further seeks a declaration from the Court that HMIC does not have a

duty to defend Presidia in the Underlying Lawsuit or in connection with any claims arising

from the Accident and, as such, HMIC may withdraw its defense of Presidia in the

Underlying Lawsuit.

                                 PRAYER FOR RELIEF

       WHEREFORE, HMIC respectfully requests the Court to declare the rights and

obligations of these parties as follows:

       1.     That the Court enter an Order declaring that there is no coverage afforded to

Presidia under the Policy in connection with the Underlying Lawsuit and that HMIC does

not have a duty to defend Presidia.

       2.     That the Court enter an Order, declaring that HMIC is relieved of any

obligation to continue defending Presidia in the Underlying Lawsuit and that HMIC may

therefore withdraw its defense of Presidia in the Underlying Lawsuit.

       3.     That the Court enter an Order, declaring that HMIC owes no duty to defend

Presidia under the Construction Subcontract Agreement.

       4.     That the Court enter an Order, declaring the Construction Subcontract

Agreement void, against public policy and unenforceable.

       5.     For such other and further relief as the Court deems just and proper.



                                             9

      Case 1:21-cv-00628-LCB-LPA Document 1 Filed 08/10/21 Page 9 of 10
This the 10th day of August, 2021.

                    TEAGUE, CAMPBELL, DENNIS & GORHAM, L.L.P.

                    BY:    /s/ William A. Bulfer
                           William A. Bulfer
                           N.C. Bar No. 31424
                           Megan N. Silver
                           N.C. Bar No. 40070
                           P.O. Box 19207
                           Raleigh, NC 27619
                           Telephone: (828) 254-4515
                           Facsimile: (919) 873-1814
                           E-mail: wbulfer@teaguecampbell.com
                           E-mail: msilver@teaguecampbell.com
                           Attorneys for Plaintiff Harford Mutual Insurance
                           Company




                                     10

Case 1:21-cv-00628-LCB-LPA Document 1 Filed 08/10/21 Page 10 of 10
